Citation Nr: 1026450	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a hearing before the undersigned Acting 
Veterans Law Judge via videoconference in March 2010.  A 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss disability was caused by his 
active military service.  

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus was caused by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are approximated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are 
approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to loud noises during his active 
military service.  He maintains that he was not provided hearing 
protection during service and has experienced ringing in his ears 
for the past five to ten years and hearing loss since his 
discharge.  Having carefully considered the claims in light of 
the record and the applicable law, with resolution of the doubt 
in favor of the Veteran, the Board is of the opinion that service 
connection is warranted for hearing loss and tinnitus.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Regulations provide that certain chronic diseases, such as an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  However, in order for the presumption to apply, the 
evidence must indicate that the disability became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

An audiogram was performed in January 1970, upon enlistment, and 
at that time, the Veteran's puretone threshold values, in 
decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
15
5
5
60
Left ear
5
5
65
55

The record notes that the Veteran has high-frequency hearing 
loss.  

The Veteran was given another audiogram prior to separation in 
September 1971.  At that time, the Veteran's puretone threshold 
values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
10
10
10
40
Left ear
10
10
10
40

On a September 1971 Report of Medical History, the Veteran 
reported a history of ear trouble and possible hearing loss was 
noted.  

The Veteran was afforded a VA examination to assess his hearing 
loss in January 2008.  The examination report reflects that the 
Veteran stated that the onset of his tinnitus was five to ten 
years prior.  While in the military, the Veteran stated that he 
was exposed to excessive noise when he regularly spent 20 minutes 
in a 105 Howitzer battery where artillery fire was normal.  The 
Veteran did not wear hearing protection while in service.  The 
Veteran denied noise-exposure since his discharge from service.  

The Veteran underwent a VA audiometric examination at the January 
2008 examination.  The results of that examination, in puretone 
thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
35
65
65
Left
20
15
55
65
65

The average puretone thresholds are 45 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and of 
96 percent in the left ear.

The Board finds that the Veteran's hearing loss qualifies a 
hearing disability under 38 C.F.R. § 3.385.

The examiner initially did not review the Veteran's service 
treatment records.  Prior to the review of those records, he 
opined that, assuming the accuracy of the Veteran's statements, 
the Veteran's hearing loss and tinnitus are just as likely as not 
related to his period of service.  

In March 2008, the examiner issued an addendum to the examination 
results.  He had since reviewed the Veteran's service treatment 
records.  Based on this review, he opined that based on the 
presence of a pre-existing hearing loss upon entry into service, 
it is less likely than not that the Veteran's hearing loss and 
tinnitus were a result of his military service.  

The Veteran submitted a statement from a private physician dated 
in December 2008.  The physician opined that while the Veteran's 
service treatment records indicate a pre-existing hearing loss 
and a subsequent improvement in hearing capabilities prior to 
separation, these results are not accurate.  Specifically, the 
physician stated: "I think it is safe to say that [the 
Veteran's] hearing in no way was improved by the loud noise 
exposure he experienced in Vietnam since this would be contrary 
to all current medical thought."  He then provided two alternate 
explanations for the apparent improvement.  First, the physician 
suggested that one of the audiograms was performed incorrectly.  
Alternatively, he suggested that the Veteran may have had a 
reversible type of hearing loss in his left ear upon entry into 
service which was resolved upon his discharge.  

The Veteran's private physician is competant to opine that the 
Veteran's hearing did not improve during service.  Moreover, with 
resolution of the doubt in favor of the Veteran, the Board finds 
the opinion to be probative that the Veteran's in-service hearing 
examinations are inaccurate.  Additionally, the Board finds that 
the Veteran's statements regarding his noise exposure in service 
and symptoms since service are credible and consistent with his 
service records that show he was attached to an artillery unit 
and received artillery training.  The January 2008 VA examiner, 
who relied upon the Veteran's stated history in rendering an 
opinion, found that it is just as likely as not that his hearing 
loss and tinnitus is due to his period of service.  The Board 
finds that this opinion is competent and probative, and service 
connection is granted on that basis.    


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.  





____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


